DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 112(f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claim limitation “monitoring unit” has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “unit” coupled with functional language “monitoring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
The claim limitation “data storage unit” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “unit” coupled with functional language “data storage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because the claim limitations invokes 35 U.S.C. 112(f), claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The claim limitation “fuel pumping unit” is not interpreted as invoking 112(f) because the structural terms “hose” and “pump” in the claim are sufficient to achieve the recited function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing by reference characters, in response to this Office action. 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, the terms “monitoring unit” and “data storage unit” invoke 112(f).  However, the specification does not clearly point out the structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  Regarding the phrase “monitoring unit,” no portion of the specification could be found which specifies a structure as corresponding to the generic placeholder.  Regarding the phrase “data storage unit,” page 5 of the specification states that the unit “may comprises a personal computer that is connected to the internet or other similar, remotely accessible data storage device.”  This portion of the specification does not satisfy the requirement that a particular structure be clearly linked to the generic placeholder, in that it is an open-ended and nonlimiting example and even refers to unspecified “other similar [devices].”  Because the specification does not specify the particular structure, the statutory claim interpretation cannot be conducted and the claim scope cannot be discerned.
Additionally, the language in claim 9 “said data storage unit receiving data from said keypad…” is narrative.  It is unclear whether the claim language is defining the programming of the data storage unit, an intended use of the keypad, or some other limitation.  To the extent that the claim language is defining the programming of the data storage unit, the language is unclear in that the disclosure does not show the algorithm that is being described.  MPEP 2181(II)(B)(“a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.”).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadigan (US 2010/0200609)
	Regarding claim 1 and best understood, Cadigan fuel delivery tracking assembly (figure 2) being configured to record fuel going into and out of a fuel tank for accounting purposes, said assembly comprising: 
	a fuel pumping unit (18, 30) being fluidly coupled to a fuel tank (14; paragraph 0030 the fluid can be gasoline) for pumping fuel from the fuel tank, said fuel pumping unit including a fuel hose (30) being fluidly coupled to a fuel pump (18); 
	a monitoring unit (24) being fluidly coupled to said fuel pumping unit, said monitoring unit recording the flow of fuel through said fuel pumping unit for determining the fluid quantity of the fuel delivered from said fuel pumping unit (paragraph 0021; 0054); and 
	a data storage unit (paragraph 0054; computer or database), said data storage unit being in wireless electrical communication with said monitoring unit, said data storage unit receiving the fluid quantity of fuel delivered from said monitoring unit (24) for the purposes of analysis and cost accounting with respect to the fuel delivered (paragraph 0054; “metering device may provide quantity dispensed and inventory control of the fluid with a remote communication. …The remote communication may be by any suitable link, such as … a wireless communication”).	Regarding claim 2, Cadigan discloses that said monitoring unit (24) comprises a housing having an inlet and an outlet, said inlet being fluidly coupled to said fuel pump (18) for receiving the fuel that is pumped by said fuel pump, said outlet being fluidly coupled to said fuel hose (30) for delivering the fuel pumped by said fuel pump into said fuel hose for delivery (figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2–7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cadigan (US 2010/0200609) in view of Suntup (US 2017/0029264) or Horikawa (JP 2002-267509)
Cadigan accounts for much of the claimed subject matter as set forth above, and further discloses that the monitoring unit has a flow meter (paragraphs 0021 and 0054), a transceiver and a power supply (paragraph 0054).  Cadigan does not specifically show that the monitoring unit has a housing with an inlet and an outlet, a control circuit positioned in the housing, a flow meter in the housing, a keypad coupled to the housing, and a display coupled to the housing.
Suntup discloses a flowmeter having a housing with an inlet and an outlet, a control circuit positioned in the housing, a flow meter in the housing, a keypad coupled to the housing, and a display coupled to the housing (figure 1; paragraph 0027, paragraph 0048).
Horikawa also discloses a flowmeter having a housing with an inlet and an outlet, a control circuit positioned in the housing, a flow meter in the housing, a keypad coupled to the housing, and a display coupled to the housing (figure 2; paragraph 0016).
It would have been obvious to one skilled in the art to modify the device of Cadigan to provide the flowmeter with the housing and configuration of Suntup or Horikawa for the purpose of allowing an operator to control the flowmeter with a known, simple, and reliable configuration.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cadigan (US 2010/0200609) in view of Suntup (US 2017/0029264) or Horikawa (JP 2002-267509) and further in view of Brasel (US 2012/0144898)
Cadigan and Suntup or Horikawa account for the claimed subject matter as set forth above, but do not specifically account for the power supply including a battery.
Brasel teaches that it is known in the art for a flowmeter to use a battery as the power supply (paragraph 0054).
It would have been obvious to one skilled in the art to use a battery in the device of Cadigan as modified, based on the teaching of Brasel, as a routine selection of a known, convenient, and reliable power source, and/or for the purpose of making the device portable.   

Other Prior Art
The attached PTO-892 form includes references which are not cited above but are considered relevant to this application, including:
Hashimoto (US 2019/0011303) discloses a flow meter, with a housing, inlet, outlet, and display; 
Kurisaki (US 5,814,735) discloses a flow meter with a housing, inlet, outlet, display, and keypad;
Maag (US 5,040,106) teaches a device with a flow meter (7) and valves (11, 12), with a key pad (2) in communication with the circuitry which sends signals pertaining to the quantity of liquid to be dispensed (column 2, lines 50-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799